United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3919
                        ___________________________

                             Juana Gutierrez-Garcia

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: August 7, 2017
                              Filed: August 7, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Guatemalan citizen Juana Gutierrez-Garcia petitions for review of an order of
the Board of Immigration Appeals dismissing her appeal from a decision of an
immigration judge (IJ), denying protection under the Convention Against Torture as
well as asylum and withholding of removal. Having jurisdiction under 8 U.S.C.
§ 1252, this court denies the petition.
       The court concludes that the IJ gave an adequate explanation for the adverse
credibility determination, the determination was supported by substantial evidence,
and a reasonable adjudicator would not be compelled to reach a contrary conclusion.
See Fesehaye v. Holder, 607 F.3d 523, 526-27 (8th Cir. 2010).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-